UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
VETERA GRAVES,                            )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 08-1499 (PLF)
                                          )
GOVERNMENT OF THE DISTRICT OF             )
 COLUMBIA, DEPARTMENT OF PUBLIC           )
 WORKS,                                   )
                                          )
            Defendant.                    )
__________________________________________)


                                              ORDER

               This matter is before the Court on defendant’s motion to dismiss. For the reasons

stated in the Memorandum Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion to dismiss [4] is GRANTED and plaintiff’s

complaint is dismissed without prejudice; it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                      /s/________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: May 22, 2009